Exhibit 10.37

* Confidential treatment requested

ORIGINATOR MASTER COMMITMENT
FOR ENHANCED AOT
MASTER COMMITMENT [ ** ]

E-Loan, Inc.
Seller/Servicer [ ** ]

This is a Master Commitment ("Master Commitment") #[ ** ], dated November 5,
2001, by and between the Federal Home Loan Mortgage Corporation ("Freddie Mac")
and E-Loan ("Originator"), Seller/Servicer #[ ** ]. This Master Commitment
establishes the terms and conditions under which Mortgages originated by
Originator will be eligible for purchase by Freddie Mac from Wells Fargo Home
Mortgage, Inc. ("Direct Seller") under the Enhanced AOT Uttering. The sale and
servicing of Mortgages under this Master Commitment shall be governed by the
terms and requirements of the applicable Purchase Documents, as that term is
defined in the Freddie Mac Sellers' and Servicers' Guide (the "Guide").

The provisions of Master Agreement #[ ** ] shall apply to and be incorporated
into this Master Commitment.

    General Terms

 I. Enhanced AOT Offering. The Tri-Party Enhanced AOT Agreement, in the form
    attached hereto as Exhibit A, has been entered into by Originator, Direct
    Seller (as defined in the Enhanced AOT Agreement), and Freddie Mac and is
    incorporated herein and made a part hereto.

    Originator has entered into this Master Commitment to originate Mortgages
    eligible for purchase by Freddie Mac. Under the Enhanced AOT Offering,
    Originator will sell such Mortgages ("Originator Mortgages") to Direct
    Seller with servicing released at a price to be negotiated between
    Originator and Direct Seller. Direct Seller will sell such Mortgages to
    Freddie Mac under a Master Commitment negotiated between Direct Seller and
    Freddie Mac ("Direct Seller AOT MC"). Under the Direct Seller AOT MC, Direct
    Seller will sell the Mortgages to Freddie Mac using the Required Spread
    negotiated between Freddie Mac and Originator and stated below.

    Defined Terms
    . All capitalized terms not otherwise defined herein have the meanings set
    forth in the Guide unless clearly indicated otherwise. This Master
    Commitment and all supplements and amendments shall be considered Purchase
    Documents.
    Eligible Mortgage Products
    . Originator may originate for sale by Direct Seller to Freddie Mac through
    this Enhanced AOT Offering, the following mortgage products (the
    "Mortgages"):

    15-year fixed rate Mortgages;
    20-year fixed rate Mortgages; and
    30-year fixes rate Mortgages.

    * Confidential treatment requested

    Master Commitment Amount
    . The dollar amount of this Master Commitment shall be $500 million ("Master
    Commitment Amount").
    Delivery
    . Mortgages shall not be delivered by Originator to Freddie Mac under this
    Master Commitment. In order for Mortgages to be delivered to Freddie Mac,
    Originator must sell the Mortgages to Direct Seller for delivery under the
    Direct Seller MC. Mortgages originated by Originator and delivered under the
    Direct Seller MC will be applied toward the Master Commitment Amount.
    Minimum Servicing Spread
    . The Minimum Servicing Spread for Mortgages sold pursuant to the terms of
    this Master Commitment shall be [ ** ]basis points (.[ ** ] percent).
    Required Delivery Date
    . The sale of Mortgages to Freddie Mae through Direct Seller under the terms
    of this Master Commitment is optional and all deliveries shall be made by
    February 28, 2001.
    Purchase Tolerance/Pair-off
    . Purchase by Freddie Mac of at least 90 percent of the Master Commitment
    Amount, will constitute fulfillment by Seller of the purchase requirements
    under this Master Commitment. In addition, Freddie Mac shall purchase
    Mortgages otherwise eligible for purchase with an aggregate unpaid principal
    balance not to exceed 100 percent of the Master Commitment Amount. Such
    purchase tolerances shall apply notwithstanding the purchase tolerances set
    forth in Section 11.5 of the Guide.
    Required Spreads
    . The Required Spreads for Mortgages sold by Direct Seller to Freddie Mac
    under the Guarantor Program or Multilender Program are:

15-year Fixed-rate Mortgages

[ ** ]basis points
(.[ ** ] percent)]

20-year Fixed-rate Mortgages

[ ** ]basis points
(.[ ** ] percent)]

30-year Fixed-rate Mortgages

[ ** ]basis points
(.[ ** ] percent)]

These Required Spreads reflect Seller's participation in Freddie Mac's Gold
Remittance Cycle.

Originator agrees to provide Direct Seller with the Required Spreads stated
above when selling Mortgages to Direct Seller for delivery to Freddie Mac under
the Enhanced AOT Offering.

Special Mortgage Provisions

Accuracy of Information. Originator represents and warrants that all loan and
servicing data provided to Direct Seller relating to the Mortgages purchased by
Freddie Mae pursuant to the Enhanced AOT Offering is true, correct and complete
in all respects.

* Confidential treatment requested

Retention of Mortgage Files. Originator represents and warrants that it shall
retain a copy of the origination Mortgage file for 12 months or whatever
timeframe required by applicable law or regulation, whichever is greater.
Validation of Information. On a periodic basis, Freddie Mac will provide reports
describing the Mortgages that have been sold to Freddie Mac by the Direct Seller
that were originated under this Enhanced AOT Offering. Originator should review
that report and notify Freddie Mac within 30 of receipt of any errors or
discrepancies on the report. If Originator does not notify Freddie Mac of any
errors or discrepancies, Freddie Mac will deem such Mortgages to be Originator
Mortgages under the Tri-Party Enhanced AOT Agreement.

Additional Special Provisions for this Master Commitment

[Reserved for any special instructions the Originator needs to provide Seller
or any additional terms]

Concluding Provisions

The terms, provisions, and any waiver(s) of Guide requirements set forth in this
Master Commitment are expressly conditional upon compliance by Originator with
the warranties and representations under this Master Commitment, the Guide, and
the Purchase Documents. In the event of a breach by Originator of any such
warranty or representation, Freddie Mac may immediately revoke this Master
Commitment in whole or in part for future deliveries.

* Confidential treatment requested

Signature and Return

In order to accept and confirm this Master Commitment, duplicate originals of
this Master Commitment must be executed by Originator and one executed original
returned by November 29, 2001, to:

Ruth Kuizon - Contract Specialist
Federal. Home Loan Mortgage Corporation
21700 Oxnard Street, Suite 1900
Woodland Hills, CA 91367

IN WITNESS WHEREOF, the duly authorized officers of Originator and Freddie Mac
have executed this Master Commitment as of the date first written above.

FEDERAL HOME LOAN MORTGAGE CORPORATION

By: /s/
Joel VanRyckeghen
Vice President, Sales

E-LOAN, INC.

By: /s/

Name: Steven M. Majerus

Title: S.V.P. Capital Markets

Date: 11/12/01




--------------------------------------------------------------------------------




* Confidential treatment requested

EXHIBIT A

TRI-PARTY ENHANCED AOT AGREEMENT

This Agreement is made by and among [ORIGINATOR], S/S# [ORIGINATOR'S SELLER
NUMBER] ("Originator"), Wells Fargo Home Mortgage, Inc., S/S# [ ** ] ("Direct
Seller"), and the Federal Home Loan Mortgage Corporation, ("Freddie Mac") this
[DAY] day of [MONTH, YEAR] (the "Agreement").

RECITALS

(A) Originator and Freddie Mac desire to enter into a special Master Commitment
(the "Originator MC") which contains certain terms and conditions pursuant to
which Originator may originate Mortgages eligible for purchase by Freddie Mac
("Originator Mortgages");

(B) Originator and Direct Seller desire to enter into the Wells Fargo Funding
Loan Purchase Agreement pursuant to which Direct Seller will purchase the
Originator Mortgages from Originator and sell much Mortgages to Freddie Mac;

(C) Direct Seller and Freddie Mac desire to enter into a special Master
Commitment (the "Direct Seller MC") which contains certain terms and conditions
pursuant to which Direct Seller shall sell the Originator Mortgages to Freddie
Mac;

(D) Originator desires to assign certain of its rights under the Originator MC
to Direct Seller so that Direct Seller may incorporate the Required Spreads and
other terms as necessary, into the Direct Seller MC and use the combined terms
and conditions from both the Originator MC and the Direct Seller MC to sell the
Originator Mortgages to Freddie Mac; and

(E) Originator, Direct Seller and Freddie Mac are all willing to participate in
Freddie Mac's Enhanced AOT offering subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises, mutual promises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties agree as follows:

1. The Recitals are true and correct.

2. Originator hereby assigns certain of its rights under the Originator MC to
Direct Seller so that Direct Seller may incorporate the Required Spreads (and
other terms necessary) from the Originator MC into the Direct Seller MC and sell
the Originator Mortgages to Freddie Mac under the Direct Seller MC and Direct
Seller's Seller/Servicer number. Notwithstanding the immediately preceding
sentence, Originator expressly reserves the right to agree to amendments to
Originator's Purchase Documents, from time to time. Originator and Direct Seller
also agree that this Agreement shall be incorporated into and become part of the
Originator MC, or related Originator's Master Agreement and Direct Seller's MC.

* Confidential treatment requested

3. Direct Seller hereby accepts such assignment from Originator and agrees that
Direct Seller shall sell all Originator Mortgages it purchases from Originator
to Freddie Mac under the Direct Seller MC, as supplemented by the Required
Spreads (and other terms as necessary incorporated from the Originator MC.

4. Direct Seller acknowledges and agrees that Originator has served the right to
agree to amendments to Originator's Purchase Documents, from time to time.

5. Freddie Mac hereby gives its consent to the assignment by Originator to
Direct Seller; provided that, (i) originator and Direct Seller comply with all
of the requirements of this Agreement and the applicable Purchase Documents, and
(ii) Originator and Direct Seller acknowledge and agree that Freddie Mac
reserves the right to revoke its consent to the assignment at any time and in
its sole discretion.

6. Originator and direct Seller agree that Originator shall notify Direct Seller
of any amendment to Originator's purchase Documents prior to its execution of
any amendment to Originator's Purchase Documents. Direct Seller acknowledges and
agrees that, (i) Freddie Mac has not duty or obligation to notify Direct Seller
of any amendment to Originator's Purchase Documents, (ii) Originator shall be
Direct Seller's agent for purposes of receiving notice of any such amendment to
Originator's Purchase Documents, (iii) Direct Seller shall be deemed to have
notice of and be bound by any amendment to the Originator's Purchase Documents,
and (iv) all Originator Mortgages delivered and sold by Direct Seller on or
after the effective date of any such amendment shall comply with the
Originator's Purchase Documents, as amended. With respect to any such amendment
to the Originator's Purchase Documents, Originator represents and warrants that
it has notified and, if required under the Wells Fargo Funding Loan Purchase
Agreement, received approval of the terms and conditions of the amendment from
Direct Seller.

7. Without changing the Originator's duty to notify direct Seller as set forth
in the immediately preceding paragraph 6, Originator agrees that Freddie Mac
may, as a courtesy to Direct Seller, but not as a duty or obligation,
electronically transmit via the internet to Direct Seller's email address set
forth below an unsigned copy of any such amendment to the Special Master
Commitment(s) or Originator's other Purchase Documents. Freddie Mac shall not be
responsible for the failure of any telecommunications company or cable company
to properly, accurately and promptly transmit any such email.

8. Direct Seller represents, warrants and covenants that (i) as of the Delivery
Date and through and including the Settlement Date, Direct Seller shall be the
sole owner of the Originator Mortgages delivered to Freddie Mac and (ii) all
such Mortgages are free and clear of any and all security interests, claims and
encumbrances of any other party including, but not limited to, the Originator.

* Confidential treatment requested

9. Direct Seller agrees that it shall, (i) as of the Settlement Date, convey and
transfer to Freddie Mac all of Direct Seller's right, title and interest in the
Originator Mortgages delivered to Freddie Mac, and (ii) on and after the
Settlement Date, service the Originator Mortgages.

10. Originator acknowledges and agrees that Originator has received from Direct
Seller the reasonably equivalent value of and the fair consideration for the
Originator Mortgages and Originator has no right, title or interest in the
Originator Mortgages or the servicing rights to such Mortgages.

11. Originator represents and warrants to Direct Seller and their successor
and/or assigns that all Originator Mortgages comply with all of Freddie Mac's
requirements in Originator's Purchase Documents including, but not limited to,
requirements regarding loan documentation, legal enforceability, first lien
priority status, the Borrower's income and credit qualifications, the Borrower's
source and amount of downpayment, the value and acceptability of the collateral
and overall Mortgage eligibility. originator represents and warrants to Direct
Seller that, with respect to each mortgage sold to Direct Seller under the Wells
Fargo Funding Loan Purchase Agreement, the Originator has provided Direct Seller
with all data, information and detail necessary to process the delivery of the
mortgage to Freddie Mac. such data, information and detail shall include, but
not be limited to, those items described in Chapter 17 of the Freddie Mac
Single-Family Seller/Servicer Guide.

12. Originator and Direct Seller acknowledge and agree that Freddie Mac's
purchase of the Originator Mortgages from Direct Seller shall be in complete
reliance upon Originator's representations and warranties in the immediately
preceding paragraph 11. Originator agrees that Freddie Mac, as the assignee of
Direct Seller, shall have the right to pursue its remedies under Originator's
Purchase Documents directly against Originator. Furthermore, Originator agrees
that Freddie Mac (i) is the intended beneficiary of Originator's representations
and warranties under the Originator's Purchase Documents and this Agreement and
(ii) shall not be required to first pursue any remedies for misrepresentation or
breach of warranty against Direct Seller before pursuing its rights and remedies
against Originator. Originator also agrees that Freddie Mac's rights as an
intended beneficiary of Originator's representation and warranties shall vest on
the Settlement Date.

13. In the event Freddie Mac determines that any representation by Originator is
untrue or that any of Originator's warranties have been breached, Freddie Mac
will pursue its remedies under the Purchase Documents directly against
Originator. Originator and Freddie Mac acknowledge and agree that Freddie Mac
will not hold Direct Seller responsible for any misrepresentation or breach of
warranty by Originator with respect to any Originator Mortgage regarding loan
documentation, legal enforceability, first lien priority status, the Borrower's
income and credit qualifications, the Borrower's source and amount of
downpayment, the value and acceptability of the collateral or overall Mortgage
eligibility. to accommodate Freddie Mac quality control reviews, Originator
agrees to retain copies of the origination file of each Originator Mortgage for
a period of 12 months after the Originator Mortgage's origination date, or the
amount of time required by law or regulation, whichever is greater.

* Confidential treatment requested

14. Originator, Direct Seller and Freddie Mac agree that as of the Settlement
Date:

(i) Originator shall be solely responsible for all representations, warranties,
covenants and requirements under the Originator's Purchase Documents with
respect to loan documentation, legal enforceability, first lien priority status,
the Borrower's income and credit qualifications, the Borrower's source and
amount of downpayment, the value and acceptability of the collateral and the
overall eligibility of each Originator Mortgage. Notwithstanding any provisions
of the Originator Purchase Documents to the contrary, Originator shall remain
solely responsible for all such representations, warranties covenants and
requirements with Freddie Mac specifically and expressly releases Originator in
writing;

(ii) Direct Seller shall be fully responsible for, (A) all representations,
warranties, covenants and requirements regarding the delivery of Mortgage loan
documents and loan data, Note endorsements, and mortgage file contents under the
Direct Seller's Purchase Documents and (B) the representation, warranties and
covenants made hereunder, and

(iii) Direct Seller shall be fully responsible for, (A) all servicing
representations, warranties, covenants and requirements regarding the Direct
Seller's Purchase Documents and (B) the representation, warranties and covenants
made hereunder.

15. In the event of a transfer of servicing of any Originator Mortgages, (i)
Originator shall continue to be fully and solely responsible for all
representations, warranties, covenants and requirements under the Originator's
Purchase Documents with respect to the loan documentation, legal enforceability,
first lien priority status, the Borrower's income and credit qualifications, the
Borrower's source and amount of downpayment, the value and acceptability of the
collateral and the overall eligibility of each Originator Mortgage until Freddie
Mac specifically and expressly releases Originator in writing, notwithstanding
any provision of the Guide, Form 960, Form 981 or other Originator Purchase
Documents to the contrary; and (ii) the servicing transferor shall be released
from the servicing representations, warranties covenants and requirements in
accordance with Freddie Mac's Guide requirements.

16. Notwithstanding anything contained in this Agreement or the Originator
Purchase Documents to the contrary, the Servicer of the Originator Mortgages
will always be solely responsible for providing Freddie Mac's Quality Control
Department with mortgage loan files in accordance with the Guide requirements.

17. The parties hereto agree that capitalized terms used in this Agreement and
not otherwise defined herein shall have the meanings ascribed to them in the
Freddie Mac Single-Family Seller/Servicer Guide, as amended and supplemented by
Freddie Mac Sellers' and Servicers' Bulletins published prior to the date of the
Master Agreement. References to chapters or sections of the Guide shall be
deemed to be references to such chapters or sections as Enhanced by Freddie Mac
Sellers' and Servicers' Bulletins.

* Confidential treatment requested

18. In the event that (i) Originator and Direct Seller fail to comply with the
provisions of this Attachment, or (ii) there is a breach of warranty or a
representation made under this Agreement or other applicable Purchase Documents
is determined to be same, Freddie Mac may, at its option and in its sole
discretion, exercise any of its remedies at law or under the applicable Purchase
Document, including, but not limited to, the right to terminate a parties Master
Agreement and any Master Commitments issued thereunder upon written notice to
the affected party.

19. This Agreement will terminate upon the earlier of (i) 90 days from written
notice to the parties by Freddie Mac, or (ii) the termination dates contained in
the Originator's Master Agreement incorporating this Agreement.

20. Notices shall be sent, faxed or electronically transmitted as follows:

(a) To Originator:

[CONTACT]
[TITLE]
[ORIGINATOR NAME]
[ADDRESS]
[CITY, STATE ZIP]

(b) To Direct Seller:

Ms. Mary Blue
Senior Vice President
Wells Fargo Home Mortgage, Inc.
100 South 5th Street
Minneapolis, MN 55402

(c) To Freddie Mac:

Mr. Brian Swan
Director of Customer Services
Freddie Mac
333 West Wacker, Suite 2500
Chicago, IL 60606

21. Originator and Direct Seller agree that the terms of this Agreement are
hereby deemed to be "confidential information" as described in Section 2.16 of
the Guide and further agree to comply with the confidentiality requirements set
forth therein.

22. Originator and Direct Seller hereby indemnify and hold Freddie Mac harmless
from and against any damages, liabilities, judgments, claims, counterclaims or
defenses to which Freddie Mac may become subject, which arise out of or occur in
connection to this Agreement.

* Confidential treatment requested

IN WITNESS WHEREOF, Originator, Direct Seller and Freddie Mac have caused this
agreement to be executed by their duly authorized representatives as of the date
first set forth above.

FEDERAL HOME LOAN MORTGAGE CORPORATION

By: ______________________
Name
Vice President - Sales

[ORIGINATOR]

By: ___________________________

Type Name: ___________________________

Title: _____________________

Date: ______________________

WELLS FARGO HOME MORTGAGE, INC.

By: ___________________________

Type Name: ___________________________

Title: _____________________

Date: ______________________

* Confidential treatment requested




--------------------------------------------------------------------------------




ORIGINATOR MASTER COMMITMENT FOR
ENHANCED AOT OFFERING
MASTER COMMITMENT NUMBER [ ** ]

E-Loan, Inc.

Dated: November 5, 2001

 

SECTION I. GENERAL TERMS

SECTION II. SPECIAL MORTGAGE PROVISIONS

SECTION III. ADDITIONAL SPECIAL PROVISIONS FOR THIS MASTER COMMITMENT

SECTION IV. CONCLUDING PROVISIONS

SECTION V. SIGNATURE AND RETURN

EXHIBIT A - TRI-PARTY ENHANCED AOT AGREEMENT

* Confidential treatment requested




--------------------------------------------------------------------------------


